                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                    :
                                            :       1:17-cr-00357-3
              v.                            :
                                            :       (Judge Kane)
SEAN MURPHY,                                :
                      Defendant             :

                                        ORDER

       WHEREAS, on this 20th day of November 2019, there being no objections filed to the

Magistrate Judge’s Report and Recommendation issued November 5, 2019, IT IS ORDERED

that this Court accepts the Guilty Plea of the Defendant and sets February 12, 2020 at 10:00

a.m., as the sentencing date in the above case. Said sentencing shall be held in Courtroom No. 1,

Ninth Floor, Federal Building, Harrisburg, Pennsylvania.




                                                    s/ Yvette Kane
                                                    Yvette Kane, Judge
                                                    United States District Court
                                                    Middle District of Pennsylvania
